t c memo united_states tax_court the markell company inc petitioner v commissioner of internal revenue respondent docket no filed date jasper george taylor iii and susan v sample for petitioner elaine harris julie gasper and veronica trevino for respondent memorandum findings_of_fact and opinion holmes judge this case began when the commissioner found the remains of a corporation on an indian_reservation in an extremely remote corner of utah the tribe claimed not to know how the corporation’s stock had ended up in its hands and there was little or no money or valuable property left inside the corporate shell all signs pointed to the corporation’s manager a sophisticated east coast moneyman as the key_person of interest and his method was a series of complex transactions that bore a striking resemblance to son-of-boss deals already examined many times before by this court--but with a corporate-partner twist findings_of_fact i james haber the central player in this mystery is james haber a cpa and founder of diversified group inc dgi where he was sole owner director president and ceo he was also the director of helios trading llc helios haber is an exceptionally smart man and exceptionally gifted in designing complex transactions a decade ago he designed what he thought was a way to use dgi and helios to solve a very particular tax problem how to unlock the value lying in c corporations with low basis in capital assets by creating deals that generated enormous capital losses--losses large enough to offset the corporate-level tax on c_corporation is tax jargon for a corporation governed under the laws of subchapter_c of the internal_revenue_code s_corporations are governed under the laws of subchapter_s and partnerships are governed under the laws of subchapter_k capital gains--and thereby largely eliminate corporate-level taxes he marketed this plan as the option partnership strategy ops the ops featured a contribution of paired options by a corporation to a limited_liability_company that was managed by a company of which haber was president one part of the pair was a short option and one a long the short option in any reasonable economic view is a potential liability but haber and those who undertook similar deals claimed to adopt the position that the potential liability of the short option did not offset the potential payoff of the long option and so could be ignored as a matter of tax_accounting that would in turn overstate the capital_contribution and give the c_corporation a tax_benefit in the nature of a built-in capital_loss on the sale of the c corporation’s partnership_interest to realize the benefit the c_corporation would resign from the partnership take a transferred an option is a contract that gives its buyer the right but not the obligation to buy or sell an asset at a predetermined strike_price at some point in the future a short option gives its buyer a right to sell the asset a long option gives its buyer a right to buy the asset for partnership tax purposes each partner has both a tax-basis and book- basis capital_account a partner’s tax-basis capital_account is increased or decreased depending on specific adjustments such as the partner’s initial contributions his distributive_share of the partnership’s taxable_income or loss and any distributions made to him a partner’s outside_basis in the partnership can then be calculated by adding his share of liabilities to his tax-basis capital_account basis in the securities distributed to it in liquidation of its interest and subsequently sell those assets at a huge loss--all due to the omission of the short- leg option markell’s brief admits that haber had considerable experience with the selection acquisition and management of european-style digital options and haber was a serial dealmaker who did at least of these deals as the president of dgi and helios from but these deals caught the attention of the u s attorney for the southern district of new york--and though haber has never been indicted or even made a target he chose to plead the fifth during the trial of this case ii markell the corporate corpse in this case is the markell company formed by one f e markell in late with an initial capital_contribution of dollar_figure markell a widower kept most of the stock in the company but amended the articles of the partner’s outside_basis in its partnership_interest becomes the partner’s basis in the contributed_property sec_731 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure a digital option has only two possible outcomes at expiration some fixed payoff amount or else nothing digital options are typically also european-style options which means that they can be exercised only on the option’s expiration date incorporation a few years later to give a portion to his daughter and granddaughter the company operated as a personal_holding_company for more than half a century and by was still family owned with its shareholders’ registry a family tree of markell descendants through his granddaughter by the time haber entered the scene markell’ sec_4 great-grandchildren and hi sec_11 great- great-grandchildren owned through trustees of markell’s stock bruce mcclaren was the youngest of the great-grandchildren and an officer of the company at the time by the company had assets of approximately dollar_figure million in appreciated securities with a built-in_gain of nearly dollar_figure million by family discord over the firm’s future led three of the four siblings to decide they would invest individually rather than through the family company mcclaren discussed the possibility of redemption with the other shareholders and meanwhile contacted kpmg to help him find a buyer for the markell stock mel adess the kpmg partner mcclaren worked with had a reputation of knowing certain transactional structures that would lead to particular tax advantages kpmg agreed in to help find a buyer for a flat fee of under sec_542 a corporation is a personal_holding_company if it meets certain income and stock ownership requirements dollar_figure before mcclaren even signed the agreement adess already had just the man in mind haber within two weeks mcclaren’s siblings unanimously consented to redeem their shares in date markell borrowed dollar_figure million from midwest bank to finance the redemption secured_by its portfolio of appreciated securities and a few days later markell redeemed all but the shares owned by mcclaren and the trustee for his children the next day mcclaren became markell’s sole director president and secretary iii skull valley band of goshute indians far to the west are the third group of players in this mystery the skull valley band of goshute indians of utah a federally recognized indian_tribe in tooele county is a very small band of fewer than members the tribal chairman at the time was leon dale bear but with so few people on the reservation tribal government had a town-meeting feel and the members would meet and pass resolutions granting chair bear specific authority to pursue certain business opportunities for their benefit in date one such opportunity arose and the band’s executive committee passed a resolution authorizing the formation they owned of the corporation’s stock mcclaren and a trustee for his children owned the rest of kr acquisition llc kra a wyoming llc the committee authorized chair bear to execute and deliver the kra operating_agreement the operating_agreement named dgi in the person of james haber as manager of kra kra morphed through several names but settled on mco acquisition llc mcoa the first name change was executed by james haber president of dgi as manager of mcoa the final name change was also executed by james haber but as manager of helios the mysterious new manager of mcoa all rights interest and control of the company its operation and its business affairs were vested solely in the manager the bank accounts of the company were to be maintained solely by the manager and no member of the llc was entitled to any distribution from the company or to demand any return of any part of its capital_contribution members could not even expel the manager without the manager’s own consent there was nothing haber could do to mcoa and through mcoa to markell that anyone could complain about haber had taken full control of mcoa and was ready to begin the ops iv the intermediary transaction mcoa buys markell on date mcclaren accepted an offer by mcoa to buy all outstanding markell shares for of the company’s net asset value the discount was only a fraction of the capital-gains tax_rate markell would have paid if it had sold its portfolio of securities in the normal way haber as mcoa’s manager signed this stock purchase agreement which in addition to setting a price for markell’s stock required mcoa to repay the loan from midwest bank it was then time to liquidate markell’s portfolio on february ubs formally offered to buy the markell portfolio with net_proceeds of dollar_figure million markell directed that the proceeds be paid to mcoa and mcclaren resigned as president of markell here’s the deal so far mcoa by now the sole shareholder of markell elected haber and a man named john huber as markell’s new directors haber and huber then elected each other president and vice president of markell respectively v markell after haber took control markell was now just a tiny pile of money and a potentially large tax_liability tucked into a corporate form but haber was not done with it quite yet in date he formed mc investments llc with two irish companies brenview holdings limited and cumberdale investments limited each corporation contributed dollar_figure in exchange for a membership interest in mc investments mc investments’ operating_agreement is explicit that members shall take no part whatsoever in the control management direction or operation of the affairs of the company and shall have no power to act for or bind the company the operating_agreement goes on to explain that only the manager who was haber again had this authority the agreement also states that the capital accounts of the members will be maintained in accordance with sec_704 and the accompanying regulations the agreement was signed by haber as well as two irish lawyers representing cumberdale and brenview as president of markell haber then formed mc trading llc and contributed dollar_figure as startup_capital to it on date mc trading brenview and cumberdale were both formed in by kearney curran co naming william curran and philip o’donoghue as directors such off- the-shelf corporations have easily replaceable directors because although they are incorporated they have not yet been used for any business_purpose see estate of angle v commissioner tcmemo_2009_227 contracted with refco capital markets refco a bermudian subsidiary of refco inc to buy short and long options for a nasdaq index the deal now looked like this the refco contract which incorporated the international swap dealers association isda master agreement had a netting provision if on any date amounts would otherwise be payable in respect of the same transaction by each party to the other then each party’s obligation to make payment of any such amount will be automatically satisfied and discharged and replaced by an obligation upon the party by whom the larger aggregate amount would have been payable to pay to the other party the excess of the larger aggregate amount over the smaller aggregate amount each option had its own individual confirmation but there was a single trade confirmation for the entire transaction the paired options consisted of a short and long european digital option the price of the nasdaq index when refco and mc trading traded the option was dollar_figure the short option had a premium of dollar_figure nominally paid_by refco to mc trading and required mc trading to pay refco dollar_figure if the index was trading at dollar_figure or higher on date the long option had a premium of dollar_figure million nominally paid_by mc trading to refco and entitled mc trading to dollar_figure from refco if the index was trading at dollar_figure or higher on date both options named refco as calculating agent the person responsible for deciding what the market price of the index was during a specific 15-minute window on the expiration date markell then contributed its interest in mc trading to mc investments in exchange for an interest in mc investments markell’s admission as a member of mc investments was accepted by dgi as manager of investments signed of course by haber cumberdale and brenview’s interests decreased to as a result of this contribution on date mc investments bought shares of another nasdaq index-linked security which we’ll call qqq its trading symbol for dollar_figure and it was now time for markell to harvest the fruit of this paper orchard markell redeemed its interest in mc investments on date and received dollar_figure cash and qqq shares in exchange it sold the stock a month later for dollar_figure but would report that its tax loss on the sale was a remarkable dollar_figure pryor cashman charged markell dollar_figure for an opinion justifying markell’s tax treatment of those transactions vi procedural history haber as president of dgi in dgi’s capacity as manager of mc investments filed mc investment’ sec_2002 partnership return late in that return omitted the short option from its partnership liabilities for tax purposes but took it into account for financial-accounting purposes haber also filed markell’ sec_2002 tax_return this return reported a long-term_capital_gain from the sale of the markell portfolio of dollar_figure and a short-term_capital_loss from the sale of the qqq stock of dollar_figure that markell had received upon disposition of its ownership of mc investments the reported net_loss was dollar_figure the commissioner found out and after a prolonged examination issued a notice_of_deficiency to markell for the tax_year the notice disallowed the dollar_figure million capital_loss and determined a deficiency of nearly dollar_figure million plus accuracy-related_penalties under sec_6662 markell timely filed its petition in this case its offices are listed as the new york office of dgi trial of this and similar cases was delayed by the possibility of parallel criminal proceedings we think this means an appeal would be in the court_of_appeals for the second circuit see 54_tc_742 applying the rules of the circuit in which the case would be appealed aff’d 445_f2d_985 10th cir i jurisdiction opinion partnerships do not pay taxes but they do file information returns that their partners then use to calculate their own individual tax_liability see sec_701 special tax and audit rules apply to most partnerships with a few notable exceptions the relevant one here is under sec_6231 the term partnership shall not include any partnership having or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner so our jurisdiction in this case is not dependent on the distinction between partnership and nonpartnership_items for purposes of sec_6226 because mc investments had only three partners brenview cumberdale and markell ii intermediary variation of son-of-boss this case is another of the commissioner’s battles against a tax_shelter called son-of-boss while there are different varieties of son-of-boss deals what they have in common is the transfer of assets encumbered by significant under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite any partnership including all the partnerships that brought these cases must designate one of its partners as the tax_matters_partner to handle its administrative issues with the commissioner and manage any resulting litigation sec_6231 liabilities to a partnership with the goal of inflating basis in that partnership see 128_tc_192 the liabilities are usually obligations to buy securities and they are always contingent at the time of transfer taxpayers who engage in these deals claim that this allows the partner to ignore those liabilities in computing basis which allows the partnership to ignore them in computing basis the result is that the partners will have bases in the partnership high enough to provide for large noneconomic losses on their individual tax returns at issue here is an outside_basis son-of-boss deal the inflated basis is the partner’s outside_basis in the partnership the version here involves a corporation as the partner and an intermediary transaction namely markell’s stock sale immediately followed by an asset sale in the middle of this was mc trading which markell formed and to which it contributed dollar_figure cash mc trading then contracted for the short and long the usual outside_basis son of boss deal requires a taxpayer to buy the options and then contribute them to the partnership in exchange for a partnership_interest in an inside_basis son-of-boss deal the partnership itself purchases the options and the inflated basis is attached to the inside_basis of the partnership in that case the loss is realized when the partner receives the asset in a distribution and then sells it see eg ltd v commissioner tcmemo_2013_49 under federal tax law a single-member llc that does not make an election is a disregarded entity--a tax nothing the result is that the member is treated as personally engaging in the transactions engaged in by the llc treas continued options--independent investments according to markell because the terms of each option were set out in separate confirmations and in theory the options could be transferred or assigned independently of each other when markell then contributed its interest in mc trading to mc investments it claims to have bought a partnership_interest and calculated its basis in mc investments without taking into account as a liability mc trading’s contingent_liability see sec_752 this step is of extreme importance in son-of-boss deals--a partner who gets his partnership to assume a liability has to reduce his basis in the partnership by the amount of that liability see sec_752 doing so would however defeat the goal of inflating basis to create a giant artificial loss so when markell did this it was setting up its argument that its outside_basis in mc investments was only its basis in the long option--approximately dollar_figure million mc investments then bought the qqq stock for less then dollar_figure and distributed most of it along with a nominal amount of cash to markell in liquidation of markell’s partnership_interest under sec_732 markell’s supposed outside_basis of dollar_figure million minus the cash received became its basis continued reg sec_301_7701-3 proced admin regs 132_tc_125 holding the check-the-box_regulations are valid aff’d without published opinion sub nom britton v shulman wl 1st cir in the distributed stock markell then sold the stock for about dollar_figure but rather than calculate its gain_or_loss by subtracting the actual purchase_price of its shares from the actual sale price it claimed that it could subtract the dollar_figure million pretend basis for those shares from the actual sale price thus at the end of the paper shuffle it claimed a capital_loss just shy of dollar_figure million from the sale of the qqq stock--an amount sufficient to almost completely offset its previous capital_gains from the asset sale a month earlier a mc investments as a partnership one of the essential parts of this deal is that mc investments be a partnership because it is only the basis rules for partnerships that seem to lend themselves to this kind of manipulation and markell insists that mc investments’ status as a partnership must be respected federal_law controls the classification of an entity for federal tax purposes 42_tc_1067 so we must first determine whether mc investments-- organized as an llc--was in fact a bona_fide partnership under the code markell begins by arguing that mc investments was a valid llc created under delaware law and that under regulation sec_301_7701-3 proced admin regs it should be considered a partnership that regulation does tell us that an llc with more than one member is by default classified as a partnership for tax purposes such an llc may elect to be treated as a corporation sec_301_7701-3 proced admin regs but mc investments didn’t but this is the first barrier that markell’s argument crashes into as the seventh circuit pointed out in 728_f3d_676 7th cir aff’g 137_tc_70 and tcmemo_2012_110 the purpose of sec_301_7701-3 proced admin regs is merely to determine whether the default tax treatment of the entity shall be under the corporate or the partnership provisions of federal tax law --not whether an entity can avail itself of the benefits afforded by those provisions should they be found inapplicable for other reasons superior trading f 3d pincite see also jimastowlo oil llc v commissioner tcmemo_2013_195 at the import of these so-called luna factors has not dissipated any after the promulgation of sec_301_7701-3 proced admin regs the term partnership is defined as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on sec_761 sec_7701 mere co- ownership is not by itself enough see sec_301_7701-1 proced admin regs instead we look to several factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income not a relevant distinction in this case whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise luna t c pincite see 459_f3d_220 2d cir the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise 337_us_733 327_us_280 694_f3d_425 3d cir rev’g and remanding 136_tc_1 659_f3d_466 5th cir tifd f 3d pincite jimastowlo oil llc v commissioner tcmemo_2013_195 we will examine each of the applicable factors parties’ contribution to the venture mc investments was established date with initial contributions from brenview and cumberdale of dollar_figure and markell’s contribution of the paired-option bundle this factor weighs in favor of finding a partnership_agreement of the parties and whether business was conducted in joint name there is a wisp of a formal agreement--brenview and cumberdale appear in the operating agreement--but that is the only document where they appear all the actual activity was shunted through a single conduit james haber as president of dgi and manager of markell and the only business mc investments conducted was a single stock purchase under any definition business means a ‘course of activities engaged in for profit ’ 799_f2d_833 n 2d cir aff’g tcmemo_1985_462 and tcmemo_1985_614 339_f2d_377 2d cir quoting mertens law of federal income_taxation sec dollar_figure the phrase course of activities implies more than a single transaction it implies this entity-focused and intent-seeking approach to determining the existence of a partnership applies broadly--not just to partnerships engaged in dubious digital-option deals routine or a series of transactions here there was no business to conduct just a single transaction and even it wasn’t in joint name these factors weigh very heavily against finding a partnership mutual control and responsibility brenview and cumberdale may have had interests in mc investments but they were foreclosed under the operating_agreement from exercising any power over management the agreement is explicit members will take no part whatsoever in the control management direction or operation of the affairs of the company and shall have no power to act for or bind the company none of the members could operate the alleged business only haber by an irrevocable power_of_attorney could bind the company and sign any document on behalf of the members--which he did none of the members could even transfer its interest without haber’s approval there was no mutual control there was only one-man control this factor also weighs against finding a partnership separate books and return filings haber does seem to have kept mc investments’ books separate from his other similar ventures and mc investments did file partnership form_1065 u s return of partnership income for it sec_2002 tax year--a return which only he signed--in date the llc did also issue three schedules k-1 one to cumberdale one to brenview and one to markell and the return shows that mc investments held itself out as a federally recognized partnership and it also states that mc investments considered cumberdale and brenview joint venturers along with markell this factor does weigh in favor of finding mc investments to be a partnership but this entire multifactor test turns on the fair and objective characterization of considering all the circumstances what we find is a scrupulous adherence to the formal requirements of making mc investments look like a partnership but a complete absence in the partnership’s operating_agreement and actual operations of any objective indication of a mutual combination for the present conduct of an ongoing enterprise b business_purpose there is a second and separate hurdle to any finding that mc investments was a partnership however a partnership must conduct some kind of business activity see 88_tc_702 the caselaw on the subject is explicit that the pursuit of a business activity in furtherance of tax_avoidance is no more a business_purpose than actually engaging in tax_avoidance 201_f3d_505 n d c cir aff’g tcmemo_1998_305 see also 314_f3d_625 d c cir we must ask therefore whether the parties intended to join together as partners to conduct a business activity for a purpose other than tax_avoidance adverse inferences we begin by looking at what we can infer about mc investment’s alleged business_purpose from haber’s invocation at trial of his fifth_amendment right to remain silent we don’t doubt that he had the right to do so following an ex_parte hearing and for reasons we explained in the sealed portion of the transcript we sustained his claim and released him the fifth_amendment however does not prohibit adverse inferences against parties to civil actions when they refuse to testify in the face of probative evidence against them 425_us_308 107_f3d_110 2d cir 824_f2d_203 2d cir applying the baxter rule even if the government is the beneficiary of the adverse inference the assertion of the fifth_amendment by a nonparty may also warrant an adverse inference against a party depending on the relationship transactions like the one in this case that kpmg had devised were investigated by the u s attorney’s office for the southern district of new york that investigation let to several indictments see united_states v stein no 05-cr-00888-lak s d n y filed date during his deposition in ironbridge corp v commissioner tcmemo_2012_158 aff’d 528_fedappx_43 2nd cir haber gave testimony indicating he believed he had become a potential target of the criminal investigation around or though he has never been indicted or tried stein ended in date but the related criminal investigation seems to continue between the two libutti f 3d pincite fdic v fid deposit co of md 45_f3d_969 5th cir ‘a non-party’s silence in a civil_proceeding implicates fifth_amendment concerns to an even lesser degree’ quoting 808_f2d_271 3d cir citing 733_f2d_509 8th cir the second circuit in libutti listed four factors for a trial_court to weigh in deciding whether to draw on adverse inference from a nonparty’s refusal to testify the nature of the relationship the degree of control_over the nonparty the degree to which the nonparty and the party share the same interests in the outcome of the litigation and the degree to which the nonparty witness played a key role in the underlying events libutti f 3d pincite the question for us then is to determine whether haber’s nearly unfettered authority over markell lets us draw an adverse inference against markell we find it does haber was in control of markell throughout the entire ops arrangement and placed himself in managerial positions in every entity necessary for the ops to work markell mc investments mc trading and mcoa he signed all the documents and undeniably shares the same interests as markell in the outcome of this litigation we ourselves have added that we may draw an adverse inference in a civil case from a party’s claim of privilege only if there is some additional evidence independent of the invocation on which to base the inference 92_tc_661 and on this point we find there is considerable circumstantial evidence contradicting markell’s claim of a profit_motive given the structure terms and likelihood of profit of the paired options paired options the paired options in this case consisted of short and long european digital call options these cash-or-nothing options can be valued by multiplying the present_value of the cash payoff amount by the probability calculated from the black-scholes-merton bsm model that the digital option will be in the money at the expiration date applying this model the combined value for the paired options was dollar_figure the difference in the amount actually paid dollar_figure and the option’s value using the bsm model is essentially an amount_paid indirectly to the dealer for the transaction in this deal that markup according to the bsm model the digital call option values are dollar_figure86928 for the long option and dollar_figure86507 for the short option per dollar of cash payout thus the market_value of the long option was dollar_figure and the short option was -dollar_figure mc trading itself calculated a theoretical value of the paired options of dollar_figure wa sec_22 which is astounding in light of credible expert-witness testimony that market practice is that a markup should not exceed to customers and that markups in excess of violate a background norm in the industry that a broker- dealer comply with the basic principles of fair and equitable trade so we find that markell grossly overpaid for the options the terms of the option spread were also unusual the strike prices were only dollar_figure--or three pips as the industry calls them--apart and very far out-of- the-money the strike prices were so close together that from a risk-management perspective they were indistinguishable refco as the calculating agent had the choice of any price that was printed between a m and a m on the date of expiration the key fact is that the option sold could not have been disposed of without the option purchased we specifically find that refco would never have allowed markell which had only dollar_figure in its refco account to collect dollar_figure million as premium for the short leg due to the credit risk involved in selling an option and here the credit risk to refco would be the inability to collect from mc trading or markell if the short leg was in-the-money at expiration so refco in its own economic self-interest would never choose a rate that fell in the sweet spot and if for the sake of argument the investment objective was never to hit the sweet spot but rather to spend dollar_figure for a maximum payout of dollar_figure based on the nasdaq index’s going up in price there was a simpler choice that had a higher probability of achieving that objective we agree with the commissioner’s experts that markell could have spent the same dollar_figure for a single european digital call with the same possible payout of dollar_figure but a strike_price close to the then-current rate of dollar_figure rather than the far-out-of-the- money strike_price of dollar_figure that it actually agreed to pay for the long leg of the paired option between haber’s inextricable relationship with markell and its related entities and the dubious investment objectives surrounding the paired options we find that haber’s claim of privilege permits us to draw an adverse inference against mc investments’s having a business_purpose at all see libutti f 3d pincite petzoldt t c pincite we also have to note that the facts here fall squarely within a pattern of other cases disallowing deductions in son-of-boss deals in ltd v commissioner tcmemo_2013_49 the taxpayers scored gigantic paydays in contingency fees a promoter approached the taxpayers with an aggressive tax planning strategy involving digital options and canadian dollars the scheme began with the purchase of foreign-currency short and long options as well as canadian dollars through a single-member llc the formation of a partnership with a third party and the contribution of the options and the canadian dollars to that partnership the options would then expire worthless creating huge tax losses at the partnership level that could be unlocked when the single-member llc sold the canadian dollars it received when the partnership liquidated there the commissioner argued the llcs were single-member llcs and should be disregarded for tax purposes the taxpayers countered that because theirs was a community-property state their wives were the second owners of the llcs making the llc a partnership by default under the regulations see sec_301_7701-3 b i proced admin regs we disagreed with the taxpayers because not a single luna factor weighed in favor of finding a partnership entity and several weighed heavily against it in historic boardwalk the third circuit concluded that a partner who avoids any meaningful downside risk in the partnership while enjoying a dearth of meaningful upside potential was not a bona_fide partner at all f 3d pincite- following the second circuit in tifd the third circuit held that to be a bona_fide partner for tax purposes a party must have a meaningful stake in the success or failure of the enterprise id pincite the second circuit itself had disregarded two foreign banks as possible partners because the prevailing character of their interest resembled debt rather than equity tifd f 3d pincite finding the purported interests overwhelmingly in the nature of a secured lender’s interest which would neither be harmed by poor performance of the partnership nor significantly enhanced by extraordinary profits the seventh circuit in superior trading disregarded a supposed partnership where it lacked a valid business_purpose aside from tax motivation in that case the partners created an llc and contributed to it uncollectible accounts_receivable from a defunct brazilian company the partners then sold their interests to outsiders who could then take advantage of the losses on the sales of the worthless receivables --all due to a loophole in the code since closed by the american_jobs_creation_act_of_2004 pub_l_no sec_833 sec_118 stat pincite amending under the rules of subchapter_k the contribution of an asset to a partnership defers the recognition of gain_or_loss attributable to any change in the asset’s value until the partnership sells the asset see sec_721 if the asset has gone down in value it is known colloquially as a built-in_loss asset and a loss will be recognized and usable to reduce taxable_income only when the partnership sells it see sec_704 if the contributing_partner sells his partnership_interest before the partnership sells the contributed asset the buyer of the partnership_interest steps into his shoes and will recognize the built-in_loss or gain if and when the partnership sells the asset sec_1_704-3 income_tax regs see also superior trading f 3d pincite sec_704 and sec_743 the court found that the sole purpose of creating the llc was to transfer the losses of the bankrupt brazilian retailer to u s taxpayers who could then deduct the losses from their taxable_income the court also found that a bona_fide partnership requires a joint business goal by the partners superior trading f 3d pincite no joint business goal where one partner aimed to extract value on a worthless asset and the other aimed to make the loss of that asset a tax bonanza mc investments’s operating_agreement states that its purpose is to acquire own invest in sell assign transfer and trade united_states and foreign_currencies and futures contracts relating to currencies and other commodities put and or call options including interest rates and to conduct all lawful activities as the managers may agree from time to time the actual facts undermine this grand statement they show that markell created mc investments just days before markell through mc trading itself a disregarded_entity for tax purposes bought the paired options and nasdaq index stock markell then contributed its interest in mc trading to mc investments as a result mc trading remained a disregarded_entity meaning that for tax purposes it was as though markell directly contributed the paired options to mc investments in exchange for a partnership_interest markell then cashed out a few months later there is no evidence that during this time the partnership did anything other than buy the qqq shares that were required for markell to achieve its tax_benefit we therefore find that mc investments was created to carry out a tax-avoidance scheme and we find that markell never intended to run a business through the entity we therefore will disregard mc investments we find that markell had no intention to join mc investments to share in profits and losses from business activities--it left after ten weeks and unwound the only transaction mc investments ever made and that transaction was done through mc investments only to move forward with a tax-avoidance scheme we find that the character of the resulting tax loss and not any potential for profit was the primary consideration markell had in buying contributing and then distributing assets using mc investments iii sec_1_752-6t temporary income_tax regs even if we were to find that mc investments was a bona_fide partnership we would still have to hold that markell’s outside_basis in its partnership_interest was radically lower than what it reported because sec_752 compels markell to report the short option as a liability that mc investments was assuming in countryside ltd p’ship v commissioner tcmemo_2008_3 we endorsed the second circuit’s reasoning in goldstein v commissioner f 2d continued sec_752 deals with the treatment of certain liabilities and provides that the assumption of a partner’s liability by the partnership is considered a distribution from the partnership to that partner while the assumption of a partnership’s liability by a partner is considered a contribution by that partner to the partnership see sec_752 and b together with sec_722 sec_752 reduces the partner’s outside_basis if the partnership assumes a liability of the partner markell relies on helmer v commissioner tcmemo_1975_160 and 80_fedclaims_11 aff’d in part rev’d in part and remanded in part 598_f3d_1372 fed cir for the proposition that short options are contingent and uncertain and are therefore not liabilities under sec_752 and sec_722 soon after the release of notice_2000_44 which alerted taxpayers to the irs’s crackdown on the son-of-boss transactions the treasury_department continued 2d cir aff’g 44_tc_284 that literal compliance with the conditions for application of a particular code section is not enough where the underlying transaction fails to comport with congress’ purpose in enacting that section when an out-of-pocket loss of dollar_figure is wedded to a tax loss of dollar_figure million--it’s usually the sort of thing that the irs frowns on see 515_f3d_749 7th cir the notice enumerates several variations of the son-of-boss transaction including one where a partner purchases and writes options and purports to create continued issued sec_1_752-6 in as a temporary_regulation and then in as a permanent one t d 2005_1_cb_1344 fed reg date that regulation states that it applies to assumptions of liabilities occurring after date and before date it provides that if in a transaction described in sec_721 a partnership assumes a liability as defined in sec_358 of a partner other than a liability to which sec_752 and b apply then after application of sec_752 and b the partner’s basis in the partnership is reduced but not below the adjusted_value of such interest by the amount of the liability determined as of the date of the exchange 515_f3d_749 7th cir all of which is to say that contingent liabilities must be counted in calculating basis the courts are in disagreement as to whether this regulation applies retroactively compare 88_fedclaims_516 regulation invalid and klamath strategic inv fund llc v united continued positive basis in a partnership_interest by transferring those options to the partnership the seventh circuit has explained the norm that a regulation or law should apply only prospectively may be superseded by a legislative grant from congress authorizing the secretary to prescribe the effective date with respect to any regulation sec_7805 cemco f 3d pincite states 440_fsupp2d_608 e d tex with cemco f 3d pincite markell argues that we cannot apply the regulation retroactively the commissioner disagrees and urges us to follow the seventh circuit in cemco we agree with the commissioner and hold the regulation valid because it was issued under a specific congressional grant of authority in section c of the consolidated appropriations act pub_l_no app g sec c stat pincitea-587 see cemco f 3d pincite noting act specifically allowed the retroactive application of associated regulations iv effects what would be the effects of either of these analyses on the ultimate issue in this case our primary holding is that mc investments was not as a matter of fact a partnership at all the absence of a valid partnership means the rules of subchapter_k no longer apply to the transaction a disregarded partnership has no identity separate from its owners and we treat it just as an agent or nominee see eg 138_tc_67 n although we don’t respect the form we still need to deal with the substance of the transactions see 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 disregarding mc investments as a partnership we treat mc investments as having purchased the qqq stock on behalf of markell as its agent mc investments initially bought shares for dollar_figure and markell later sold of those shares for dollar_figure markell thus incurred a loss on the sale of the qqq stock of dollar_figure turning to the treatment of the options markell conceded that the options were a single option as an economic matter and we see no reason why they should not also be viewed as a single option as a legal matter markell priced the options as an economic unit and looked for its profit to the net value of the pair at expiration not to the off-chance that a single option would expire in the money they were acquired on the same date executed with the same counterparty contingent on identical facts and exercisable on the same date although they did have separate confirmations the isda master agreement’s netting provision collapsed the two into a single unit we therefore find that markell should have treated the options as a single option spread since the long and short legs were part of one contract and couldn’t have been separated as a matter of fact and law cf sec_1092 straddle rules this makes markell’s basis equal to dollar_figure this was the only money that changed hands between markell and refco and is the appropriate basis when the options expired worthless markell could claim a dollar_figure loss even our alternative holding--that if one assumes mc investments was a bona_fide partnership the basis rules of sec_1_752-6 income_tax regs would still pop the inflated-basis balloon--would lead to much the same result the contributed options would have a basis of dollar_figure under the regulation markell’s outside_basis in mc investments would then be only dollar_figure on the liquidation of its interest under sec_731 markell would get a transferred_basis in the property distributed under sec_732 equal to its outside_basis in the partnership at the time reduced by any money received because markell received dollar_figure in cash its transferred_basis is dollar_figure and upon the sale of the qqq shares it would recognize a loss of dollar_figure in any event we sustain the commissioner’s determination on the disallowance of the giant loss and the recognition of markell’s giant gain on the sale of its stock portfolio v penalties the commissioner argues that markell owes a penalty under sec_6662 for the underpayment_of_tax due to a valuation misstatement and not just any valuation but one that is gross a gross-valuation misstatement increases the usual accuracy-related_penalty to sec_6662 for returns filed before sec_6662 defined a valuation misstatement as gross if it was and overstatement of an asset’s adjusted_basis is a misstatement of value sec_6662 515_f3d_749 santa monica pictures llc v commissioner tcmemo_2005_104 330_fsupp2d_122 ndollar_figure d conn aff’d 150_fedappx_40 2d cir markell reported a basis in the shares of dollar_figure when in fact its basis was dollar_figure this is more than over the correct amount and makes markell prima facie liable for the misstatement penalty markell however claims that it has a defense that defense requires markell to show that it acted with reasonable_cause and in good_faith we decide these questions on a case-by-case basis taking into account all the facts and circumstances sec_1_6664-4 income_tax regs these include an examination of whether a taxpayer had an honest misunderstanding of fact or law that was reasonable in the light of the experience knowledge and education of the taxpayer id because this is a case of a gross-valuation misstatement we apply the reasonable-cause rules associated with the application of the penalty on that ground see gustashaw v commissioner tcmemo_2011_195 aff’d 696_f3d_1124 11th cir sec_1_6664-4 income_tax regs on this question we reach no different answer here than we did recently in humboldt shelby holding corp v commissioner tcmemo_2014_47 at markell’s underpayment did not result from an honest misunderstanding of the law haber is a sophisticated tax planner who deliberately exploited a perceived loophole in the law to try to eliminate a substantial built-in capital_gain haber’s extreme sophistication defeats any effort to say this attempted manipulation of the partnership form and indifference to an applicable regulation was done in good_faith markell’s efforts to show that it had reasonable_cause likewise fails it was based entirely on haber’s unreasonable interpretation of helmer but helmer is an increasingly wobbly authority on which to rest compare palm canyon x invs llc v commissioner tcmemo_2009_288 helmer superseded by notice cemco f 3d pincite helmer not controlling in that court or anywhere else and maguire partners-master invs llc v united_states a f t r 2d ria c d cal following cemco aff’d sub nom 444_fedappx_190 9th cir with 80_fedclaims_11 helmer as controlling authority and 82_fedclaims_636 helmer significant factor aff’d 608_f3d_1366 fed cir in helmer we held that there was no contingent_liability where the transaction underlying the option was left open and the option premiums were not subject_to forfeiture but we recently held in ltd that helmer is distinguishable from situations where a party selling a put option lacks the financial capacity to ever close it out and no taxpayer should be able to pretend that helmer exists in a vacuum on date more than a year before the mc investments arrangement the irs published notice_2000_44 alerting taxpayers that these types of transactions--those designed to overstate outside_basis by producing noneconomic losses--are abusive tax_shelters and would be subject_to penalties the notice explicitly lists the offsetting-option device as one such transaction so haber and through him markell received ample warning that the commissioner was not likely to respect the tax treatment of the transaction another way to show reasonable_cause and good_faith is to reasonably and in good_faith rely on a professional tax adviser’s opinion markell does not argue that the tax opinion it received for this very purpose satisfies the reasonable-belief requirement and since we’ve already found that mc investments had no business_purpose we must deny markell any deduction for the dollar_figure in fees paid to that firm for its opinion on the deal see 85_tc_968 aff’d sub nom 843_f2d_351 9th cir we therefore reject markell’s defense to the gross valuation-misstatement penalty an appropriate decision will be entered
